Citation Nr: 0947747	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-34 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from August 6, 1998, to August 28, 2006, and in excess of 40 
percent from August 29, 2006, for the service-connected 
chronic strain with degenerative changes of the thoracolumbar 
spine (hereinafter "thoracic spine disability").

2.  Entitlement to an initial rating in excess of 10 percent 
from August 6, 1998, to August 28, 2006, and in excess of 20 
percent from August 29, 2006, for the service-connected 
chronic strain of the cervical spine (hereinafter "cervical 
spine disability").

3.  Entitlement to an initial compensable rating for 
temporomandibular joint dysfunction and muscle spasms 
secondary to bruxism (hereinafter "TMJ").

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 
and from May 1989 to November 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Appeals Management 
Center Resource Unit in Bay Pines, Florida, which awarded 
service connection effective from August 6, 1998, for TMJ 
(0%), chronic strain of the cervical spine (0%), and chronic 
strain of the thoracolumbar spine (0%).  

This matter also comes before the Board on appeal from the 
February 2006 rating decision of the Regional Office (RO) in 
Baltimore, Maryland, which continued the 10 percent disabling 
rating for DJD of the right knee, previously classified as 
status post right medial meniscectomy with residual pain.

In October 2006, the RO awarded increased ratings as follows: 
the thoracolumbar spine disability, 10 percent retroactive to 
August 6, 1998, and 40 percent from August 29, 2006; and the 
cervical spine disability, 10 percent retroactive to August 
6, 1998.  In a November 2007 Decision Review Officer (DRO) 
decision, the RO found clear and unmistakable error in the 
evaluation of the cervical spine disability and awarded a 
retroactive 20 percent rating from August 29, 2006.   These 
claims remain in appellate status.   See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded). 

After the November 2007 supplemental statement of the case 
(SSOC) was issued, the Veteran submitted additional VA and 
private medical treatment records.  He waived initial review 
of the newly submitted evidence and as such, they were 
considered in preparation of this Remand.  38 C.F.R. 
§ 20.1304(c).

Because the Veteran is challenging the initial ratings 
assigned for the thoracic and cervical spine disabilities, as 
well as TMJ, and the record raises assertions that he is 
unemployable because of his service-connected disabilities, 
the determination as to whether he is entitled to TDIU, 
including the effective date for that award, is part and 
parcel of the determination of the initial rating claims.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the 
Board has jurisdiction over this matter, the claim for TDIU 
is addressed in the Remand portion of the instant decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
claims.

A Remand is necessary to obtain outstanding VA outpatient 
treatment records.  The Veteran submitted three VA outpatient 
treatment records from the Baltimore VA Medical Center (VAMC) 
dated between November 2007 and January 2008.  The Board is 
unclear as to how long the Veteran has been seeking treatment 
from VA.  The January 2008 entry makes reference to a July 
2007 x-ray report, which is also not of record.  According to 
these records, the Veteran has been seeking treatment from VA 
since at least July 2007.   However, clarification must be 
sought as to the duration of treatment.  Further, any 
identified outstanding VA records must be obtained upon 
Remand.  38 U.S.C.A. § 5103A(c)(West 2002); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

A Remand is also necessary to obtain outstanding private 
medical records of the Veteran.  Letters from BP, D.O., 
indicate he has been treating the Veteran since March 2003; 
however, no underlying treatment records have been associated 
with the claims folder.  Such must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(2).

It appears the Veteran applied for Vocational Rehabilitation 
benefits in October 2007.  The Veteran's Vocational 
Rehabilitation folder has not been associated with the claims 
folder.  Such must be obtained upon Remand.  Id. 

In the Veteran's October 2009 Brief on Appeal, he argues that 
the last VA examinations dated in 2006 and 2007 do not 
accurately reflect the current severity of the service-
connected disabilities, i.e. arguably  they had worsened in 
severity since that time.  The Board can not ascertain to 
what extent the disabilities have increased in severity, if 
at all, without a new VA examination.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disabilities in 
question have undergone an increase in severity since the 
time of his last VA examination, the prior VA examination 
report may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a); See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Moreover, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record, additional VA examinations are also necessary.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Copies of all pertinent records in the Veteran's 
claims file or, in the alternative, the claims file, should 
be made available to the examiner for review.

Finally, a claim of TDIU has been raised by the record.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The United States Court of Appeals for 
Veteran's Claims (Court) has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination if it is necessary with regard to the claim for 
TDIU.  The RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran any 
additional VA examinations if necessary 
and giving the Veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.   With regard to the claim for 
TDIU, the RO must ensure that all 
notification is fully complied with and 
satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran and 
inquire as to his dates of treatment at 
the Baltimore, Maryland, VAMC.  
Thereafter, the RO should attempt to 
obtain copies of all outstanding 
pertinent VA outpatient treatment records 
of the Veteran from the Baltimore, 
Maryland, VAMC.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

3.  The RO must obtain outstanding 
private medical treatment records of the 
Veteran from  BP, D.O., dated from March 
2003 to the present.  The Veteran must 
submit a properly executed consent form 
to release such records to VA.  The RO 
must request records directly from the 
private provider.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  
Attempts to obtain these records must 
include one follow-up request if there is 
no response to the initial request for 
records.  

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for a VA orthopedic 
examination to ascertain the current 
severity of the service-connected right 
knee and thoracic and cervical spine 
disabilities.  With regard to the spine 
disabilities, if neurological 
symptomatology is found, and a 
neurological examination is necessary to 
assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated 
studies should be performed, to include 
any x-rays or magnetic resonance imaging 
studies.  

Thoracic and Cervical Spine Disabilities:  
The examiner should provide data as to 
the range of motion for the cervical and 
thoracic spine using a goniometer, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should also identify any objective 
evidence of pain and assess the extent of 
any pain, and comment on the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

In addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

Right Knee:  (a) Using a goniometer, what 
is the range of motion of the Veteran's 
right knee in terms of flexion and 
extension in number of degrees; (b) is 
there recurrent subluxation or lateral 
instability of the right knee, and if so, 
is such recurrent subluxation or lateral 
instability better described as moderate 
or severe; (c) is there dislocated 
semilunar cartilage with frequent 
episodes of "locking," pain, and 
effusion into the right knee; (d) does 
the Veteran's right knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms); 
(e) does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time;  and (f) is there 
malunion of the tibia and fibula with 
moderate knee or ankle disability. 

5.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for an appropriate VA  
examination to ascertain the current 
severity of the service-connected TMJ.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-rays or 
magnetic resonance imaging studies.  

6.  The RO must obtain the Veteran's 
Vocational Rehabilitation folder and 
associate it with the claims folder, to 
include all evaluation reports and 
decisions pertaining to the award of 
benefits.  If none exists, this must be 
clearly delineated in the claims folder.

7.  The RO is to advise the Veteran that 
his cooperation in VA's efforts to 
develop his claims, including reporting 
for any scheduled VA examinations, is 
both critical and appreciated.  The 
Veteran is also advised that failure to 
report for any scheduled examination may 
result in the denial of a claim.  
38 C.F.R. § 3.655.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for higher evaluations should 
include specific consideration of whether 
a "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found) is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

9.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to 
include ordering a VA examination if 
necessary, the RO should then adjudicate 
the claim for TDIU.  The Veteran should 
be notified of the decision and afforded 
the opportunity to respond.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


